Citation Nr: 9917995	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-41 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Restoration of service connection for coronary artery 
disease.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1957 to 
November 1961 and from February 1962 to July 1987.

The instant appeal arose from an October 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Boston, Massachusetts, which denied claims for 
service connection for a heart disorder and diabetes 
mellitus.  This case was remanded by the Board of Veterans' 
Appeals (Board) in March 1997 for further development.  By 
rating decision dated in June 1997, the veteran was granted 
entitlement to service connection for coronary artery 
disease.  Since that decision constituted a full grant of the 
benefits sought on appeal as to that issue, it will not be 
addressed here by the Board.  However, by a rating decision 
of January 1999, the RO formally severed service connection 
for coronary artery disease. 

The issue of entitlement to restoration of service connection 
for coronary artery disease is discussed in the REMAND 
section below which follows the ORDER in this case.


FINDINGS OF FACT

1.  Diabetes mellitus was not incurred in service and did not 
become manifest to a compensable degree within one year of 
separation from service.

2.  There is no objective medical evidence of record which 
links the appellant's current diabetes mellitus to his period 
of service.


CONCLUSION OF LAW

The appellant's claim for service connection for diabetes 
mellitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the service medical records shows several 
elevated glucose readings.  During a December 1983 annual 
physical examination, the veteran's fasting blood sugar was 
116 milligrams per deciliter (mg/dl).  A September 1984 
sample report showed a glucose level of 131 mg/dl.  The 
report did not indicate that the test was performed after 
fasting, and the Board notes that the test was taken at 1:12 
p.m.  A June 1985 fasting blood sugar was noted to be 115 
mg/dl.  A repeat fasting blood sugar in July 1985 was 111 
mg/dl.  Finally, the glucose level noted on the veteran's 
April 1987 retirement examination was noted to be 131 mg/dl.  
The Board notes that there is no indication that this was a 
fasting blood glucose level.  Urinalysis at that time was 
negative for sugar.

A January 1988 private laboratory test report showed a 
triglyceride level of 697 mg/dl.  The data was collected at 
11 o'clock in the morning, and it was unclear from the report 
whether it was a fasting test.

The Board has reviewed VA treatment records dated from 
January 1989 to October 1990.  In late May 1989 the veteran 
sought treatment for polyuria of two weeks duration.  
Laboratory tests revealed a blood sugar reading of 471, and 
urine was noted to be 3+ for sugar.  June and July 1989 VA 
treatment records refer to the veteran as a "newly diagnosed 
diabetic."  The October 1990 VA records indicated that the 
diabetes mellitus was manageable by restricted diet only.

Pursuant to the Board's March 1997 remand, the veteran 
underwent a VA examination in August 1997 to determine the 
etiology of his diabetes mellitus.  The veteran reported that 
in 1986 he had elevated triglycerides and that two years 
later he had an episode of weight loss, increased thirst, 
polyuria, and blurring of vision.  The veteran reported that 
he was diagnosed with diabetes at VA and his blood sugar at 
that time was 273 mg/dl.

The veteran stated that he was initially treated with diet 
alone but that after 1988 he was started on medication for 
his diabetes, namely 10 to 15 mg per day of Glipizide, which 
he continued to take at the time of the VA examination.  
Gemfibrozil was also added as a medication due to his 
elevated triglycerides.  Objectively, the veteran had an 
entirely normal neurological examination, but he had some 
memory deficits.  Laboratory results were negative for urine 
glucose, but serum glucose was 183 mg/dl.

The examiner noted the remand request to opine as to the time 
of onset of the veteran's diabetes.  He reviewed the claims 
folder, as evidenced by his discussion of various in-service 
and post-service laboratory test results for glucose.  He 
noted:

[T]he American Diabetes Association has 
changed the criteria upon which the 
diagnosis of diabetes is made and those 
criteria are now two fasting blood 
glucose levels greater than 126.  It also 
states that any blood sugar greater than 
110, is to be considered as glucose 
intolerant and it is understood that 
patients with glucose intolerance have 
the risk of developing diabetes at a 
later date.

The examiner noted the January 1988 private laboratory report 
showed an elevated triglyceride level but also noted that the 
record did not state whether that was a fasting glucose 
level.  The examiner stated that if the veteran had eaten 
breakfast that morning, the breakfast would account for the 
elevated triglycerides.

The examiner concluded:

Finally, the best that I can say is the 
date of onset of his diabetes was in 
1988, and it is not know[n] whether he 
had elevated blood sugars prior to that, 
except to tell you that there is one 
glucose after a long fast of 115 and that 
is elevated, not within the range of 
diabetes but does fit in the range of 
glucose intolerance.  The bottom line is 
that in searching through his military 
records, I am not able to find any 
evidence that his blood sugar was 
elevated to the levels of the modern 
criteria for making a diagnosis for 
diabetes.

Under 38 U.S.C.A. §§ 1110, 1131, compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Moreover, 
service medical records must show the claimed disability and 
there must be medical evidence that links a current 
disability with events in service or with a service-connected 
disability.  Montgomery v. Brown, 4 Vet.App. 343 (1993).

For certain chronic diseases, including diabetes mellitus, 
the law provides a presumption of service connection if the 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990). "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the veteran's claim for entitlement to service 
connection for diabetes mellitus.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that his diabetes mellitus 
was incurred in service or was manifest to a compensable 
degree within one year of separation, this claim must be 
deemed not well grounded and therefore denied.  This case was 
remanded by the Board in order to determine whether the 
veteran's diabetes was incurred in service, and the August 
1997 examiner was clear that the service medical records did 
not show evidence that would support a diagnosis of diabetes 
in service.  The Board notes that the examiner reported that 
two fasting blood sugar levels that exceeded 126 would 
satisfy the requirements for a diagnosis of diabetes 
according to the American Diabetes Association.  While the 
service medical records show that the veteran had two blood 
sugar levels of 131, they are not clearly fasting levels.  
Therefore, the Board does not find that there is sufficient 
medical evidence to show that diabetes was incurred in 
service.

Furthermore, the medical evidence of record does not show 
that the veteran's diabetes manifested to a compensable 
degree within one year of service.  A compensable evaluation 
for diabetes mellitus requires that diabetes be manageable by 
restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (1998).  However, the medical evidence of record does 
not show that the veteran's diabetes was diagnosed within one 
year of service, or prior to July 31, 1988.  The medical 
evidence of record shows that the veteran's diabetes was 
first diagnosed in May 1989.  

The Board is cognizant that the 1997 VA examiner indicated 
that the date of onset of the veteran's diabetes was in 1988, 
but he did not specify the month.  The Board believes that 
the VA examiner gave the date of onset of diabetes as 1988 
because during the examination the veteran described symptoms 
of polyuria which led to the diagnosis of diabetes at a VA 
facility "two years later" than 1986.  However, a medical 
opinion based solely on history provided by the appellant 
cannot support a grant of service connection.  See Madden v. 
Gober, 125 F.3d 1477 (Fed. Cir. Sept. 29, 1997) (claim for 
service connection of an acquired psychiatric disorder denied 
where medical opinion based on history provided by appellant 
did not satisfy requirement that the psychiatric disorder 
became manifest during the one-year presumptive period 
following separation from service).  As noted above, the 
medical evidence of record is clear that the episode of 
polyuria resulting in the diabetes diagnosis at a VA facility 
actually occurred in May 1989, over a year after the 
veteran's separation from service.  

The 1997 VA examination report contained no mention of 
physical findings or symptomatology elicited by the 
examination, which post-dates the diagnosis of diabetes by 
more than 8 years.  There is no evidence that the veteran's 
diabetes was diagnosed at any time in 1988, let alone prior 
to July 31, 1988.  In fact, the VA examiner noted that a 
January 1988 laboratory report showing elevated triglycerides 
could have been caused by the veteran eating breakfast prior 
to the test.  

The Board is cognizant of the appellant's contentions; 
however, as he is not a medical expert, he is not competent 
to express an authoritative opinion regarding the onset of 
his diabetes mellitus.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where a 
claimant refers to a specific source of evidence that could 
make his claim plausible, VA has a duty to inform him of the 
necessity to submit that evidence to complete his application 
for benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has no outstanding duty to inform the veteran of the 
necessity to submit certain evidence to complete his 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might establish a well-
grounded claim for service connection for diabetes mellitus.


ORDER

A claim for entitlement to service connection for diabetes 
mellitus is denied.


REMAND

In a January 1999 rating decision, the RO finalized severance 
of service connection for coronary artery disease.  The 
veteran was notified of the decision by letter dated March 
24, 1999.  The Board construes portions of the written 
statement made by the veteran's representative, dated May 24, 
1999, as a timely notice of disagreement with the January 
1999 rating decision.  38 C.F.R. § 20.302(a) (1998).

Since the veteran has placed the issue of entitlement to 
restoration of service connection for coronary artery disease 
in appellate status, a remand is necessary in order to issue 
a statement of the case on that issue.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).

In light of the foregoing, this issue is REMANDED to the RO 
for the following:

1.  The RO should issue a statement of 
the case in connection with the issue of 
entitlement to restoration of service 
connection for coronary artery disease.

2.  The veteran and his representative 
are reminded that they have yet to 
perfect an appeal to the January 1999 
rating decision which severed entitlement 
to service connection for coronary artery 
disease by filing a timely appeal 
statement (VA Form 9) in response to the 
statement of the case to be issued 
pursuant to this remand.

3.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while this issue is on 
remand.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

The case should then be returned to the Board for further 
appellate consideration, as appropriate.  No action is 
required of the appellant until he receives further notice.  
This REMAND is to ensure the appellant is afforded due 
process of law.  The Board intimates no opinion as to the 
final outcome warranted as to the issue addressed in this 
REMAND.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

